Case 7:21-cr-00439-NSR Document1 Filed 07/06/21 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a x
UNITED STATES OF AMERICA : INDICTMENT
Vv. og
21 cr. TOF | )
JOSEPH NEUMANN,
Defendant.
ve ee meme xX

COUNTS ONE AND TWO

(Aiding and Assisting Preparation of
False and Fraudulent U.S. Individual Income Tax Returns)

The Grand Jury charges:

1. At all times relevant to this Indictment, JOSEPH
NEUMANN, the defendant, was a resident of Monsey, New York.

2. JOSEPH NEUMANN, the defendant, filed U.S.
Individual Income Tax Returns, Forms 1040 for the tax years 2015
and 2016. From 2015 through 2016 inclusive, NEUMANN received a
total of more than $2.5 million in payments from a pharmacy
located in Rockland County, New York for consulting services.
NEUMANN reported only a portion of that income on his federal
income tax return for 2015 and none on his federal income tax
return for 2016.

3. On or about the filing dates set forth below, in
the Southern District of New York and elsewhere, JOSEPH NEUMANN,

the defendant, willfully and knowingly did aid and assist in,

 
Case 7:21-cr-00439-NSR Document1 Filed 07/06/21 Page 2 of 5

and procure, counsel, and advise the preparation and
presentation under, and in connection with matters arising
‘under, the internal revenue laws of the United States, of a
return, affidavit, claim, and other document, to wit, United
States Individual Income Tax Returns Forms 1040 and accompanying
forms and schedules, which returns were fraudulent and false as
to material matters, in that NEUMANN fraudulently caused his tax
return preparer to omit income he received on his tax returns,
thereby substantially understating his total income as set forth

below for the years set forth below:

 

 

 

FILING TAX UNREPORTED TAX
_ COUNT DATE YEAR INCOME LOSS
ONE 10/1/2016 2015 $1,268,765 $368,888
TWO 9/28/2017 2016 S 843,332 $229,632

(Title 26, United States Code, Section 7206(2))
COUNTS THREE AND FOUR
(Failure to File Tax Returns)

The Grand Jury further charges:

4, The allegations set forth in paragraph 1 are
repeated and realleged as if set forth fully herein.

5. JOSEPH NEUMANN, the defendant, failed to file any
U.S. Individual Income Tax Returns for the tax years 2017 and
2018 inclusive, despite receiving a total of more than $1.7

million in income in those years.
Case 7:21-cr-00439-NSR Document1 Filed 07/06/21 Page 3 of 5

6. On or about the dates set forth below, in the

Southern District of New York and elsewhere, JOSEPH NEUMANN, the
defendant, a person required by Title 26, United States Code,
and by regulations made under authority thereof to make returns
and supply information, knowingly and willfully failed to make
returns and supply information, at the time and times required
by law and regulations, to wit, in the years set forth below
NEUMANN received taxable income as set forth below but failed to
file U.S. Individual Income Tax Returns, Forms 1040, for those

years, all as set forth below:

 

 

TAX FILING UNREPORTED TAX
COUNT YEAR DEADLINE INCOME LOSS
THREE 2017 4/17/2018 S$ 473,993 $205,828
FOUR 2018 7/15/2020 $1,045,575 $441,694

(Title 26, United States Code, Section 7203)
COUNT FIVE

(Conspiracy to Operate an
Unlicensed Money Transmitting Business)

The Grand Jury further charges:

7. The allegations set forth in paragraph 1 are
repeated and realleged as if set forth fully herein.

8. From at least in or about September 2014 to in or
about August 2016, in the Southern District of New York, and
elsewhere, JOSEPH NEUMANN, the defendant, did knowingly and

willfully conspire and agree with others to commit an offense

 
Case 7:21-cr-00439-NSR Document1 Filed 07/06/21 Page 4of5

against the United States, specifically, to violate Title 18,
United States Code, Section 1960.

9. It was a part and object of the conspiracy that
JOSEPH NEUMANN, the defendant, and others did knowingly and
willfully conduct, control, manage, supervise, direct, and own
all and part of an unlicensed money transmitting business
affecting interstate and foreign commerce, specifically NEUMANN
agreed with others to transmit approximately $6 million that he
and the others believed to be stolen, using real estate
companies and charities under their control, which failed to
comply with the money transmitting business registration
requirements set forth in federal law and regulations, in
violation of Title 18, United States Code, Section 1960.

Overt Acts

10. In furtherance of the conspiracy and to effect
the illegal object thereof, the following overt acts, among
others, were committed in the Southern District of New York, and
elsewhere:

a. On or about July 17, 2015, JOSEPH NEUMANN,
the defendant, met with others at NEUMANN’s residence in Monsey,
New York and discussed an arrangement in which NEUMANN would
accept cash from a third person (the “Cash Source”) and then
write a check payable to an entity designated by the Cash

Source, all in exchange for a fee of ten percent of the amount
Case 7:21-cr-00439-NSR Document1 Filed 07/06/21 Page5of5

of cash.

b. On or about July 24, 2015, NEUMANN accepted
$15,031 in cash from the Cash Source and gave the Cash Source a
check for approximately the same amount.

on On or about November 3, 2015, NEUMANN
accepted $165,280 in cash from the Cash Source and gave the Cash
source two checks in the total amount of $150,280 while
retaining the difference of $15,000 as his fee for laundering
the cash.:

d. On or about December 24, 2015, NEUMANN
accepted $247,500 in cash from the Cash Source and gave the Cash
Source two checks in the total amount of $225,000 while
retaining the difference of $22,500 as his fee for laundering
the cash.

(Title 18, United States Code, Section 371.)

Awl (ae —— teabauy Seu

FOREPERSON AUDREY sfrRauUssS
United $tates Attorney
